                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF LOUISIANA


NELIN XIOMARA GONZALEZ                                                       CIVIL ACTION
ELVIR, ET AL.

VERSUS                                                                       16-814-SDD-EWD

TRINITY MARINE PRODUCTS, INC.,
ET AL.


                                             RULING

         This matter is before the Court on the Motion for Summary Judgment1 by

Defendant Trinity Marine Products, Inc. (“Trinity Marine”). Defendants, Liberty Mutual

Insurance Company and Navigators Insurance Company, have adopted Trinity Marine’s

motion for summary judgment.2 Plaintiffs Nelin Xiomara Gonzalez Elvir and Estevan

Lopez Coello (“Plaintiffs”) filed an Opposition3 to this motion to which Trinity Marine filed

a Reply.4 For the following reasons, on the current record, the Court finds that the Trinity

Marine’s motion for summary judgment should be denied.

I.       FACTUAL AND PROCEDURAL BACKGROUND

         This matter arises out of the death of Jose Lopez Gonzalez (“Gonzalez”) which

occurred while he was performing welding work at a facility owned by Trinity Marine.5

Gonzalez was at all times employed as a welder for NSC Technologies, Inc. (“NSC”) while




1
  Rec. Doc. 85.
2
  Rec. Doc. 96 (Motion for Summary Judgment by Liberty Mutual Insurance Company); Rec Doc. 97 (Motion
for Summary Judgment by Navigators Insurance Company).
3
  Rec. Doc. 98.
4
  Rec. Doc. 119.
5
  Rec. Doc. 27, p. 7.
50871 
                                                                                         Page 1 of 14 
                                                                                                      
 
working at the Trinity Marine facility in Brusly, Louisiana (“the Brusly plant”).6 Gonzalez

had been working at the Brusly plant for approximately three weeks before he was fatally

electrocuted during a welding job on October 22, 2015.7 According to the U.S. Department

of Labor’s Fatality/Catastrophe Report, Gonzalez was inspecting welds on the underside

of a barge when co-workers heard a scream and went to check on him.8 Gonzalez was

found lying under the barge clutching his work light. CPR was administered, but Gonzalez

could not be revived and was pronounced dead at the scene.9 The report indicates

Gonzalez’s fatal injury involved a power source and the orange work light he was using

to inspect the welds.10 Plaintiffs, the surviving parents of Gonzalez, assert negligence and

products liability claims against Trinity Marine and the other named Defendants.

Defendants move for summary judgment on the grounds that Gonzalez was a borrowed

employee of Trinity Marine and, pursuant to the Longshore and Harbor Workers’

Compensation Act (“LHWCA”),11 Trinity Marine is tort immune.12

II.      LAW AND ANALYSIS

         A. Legal Standard for Summary Judgment

         “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.”13 “An issue is material if its resolution could affect the outcome of the action.”14


6
  Id. at 3; Rec. Doc. 85-1, p. 2.
7
   Rec. Doc. 98-2, p. 71 (Deposition of Trinity Marine Products, Inc. corporate representative, Michael
Stripe).
8
  Rec. Doc. 85-13, p. 4.
9
  Id. at 1.
10
   Id. at 4.
11
   33 U.S.C. § 905(a)
12
   Rec. Doc. 85-1, p. 1.
13
    Fed. R. Civ. P. 56(a).
14
    DIRECTV Inc. v. Robson, 420 F.3d 532, 536 (5th Cir. 2005).
50871 
                                                                                          Page 2 of 14 
                                                                                                       
 
“When assessing whether a dispute to any material fact exists, we consider all of the

evidence in the record but refrain from making credibility determinations or weighing the

evidence.”15 “A party moving for summary judgment ‘must “demonstrate the absence of

a genuine issue of material fact,” but need not negate the elements of the nonmovant’s

case.’”16 If the moving party satisfies its burden, “the non-moving party must show that

summary judgment is inappropriate by setting ‘forth specific facts showing the existence

of a genuine issue concerning every essential component of its case.’”17 However, the

non-moving party’s burden “is not satisfied with some metaphysical doubt as to the

material facts, by conclusory allegations, by unsubstantiated assertions, or by only a

scintilla of evidence.”18

         Notably, “[a] genuine issue of material fact exists, ‘if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.’”19 The Court must resolve

all reasonable factual inferences in favor of the nonmoving party.20 However, “[t]he court

has no duty to search the record for material fact issues. Rather, the party opposing the

summary judgment is required to identify specific evidence in the record and to articulate




15
   Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008)(citing
Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000); see also Matsushita Elec. Indus.
Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).
16
   Guerin v. Pointe Coupee Parish Nursing Home, 246 F.Supp.2d 488, 494 (M.D.La. 2003)(quoting Little
v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)(en banc)(quoting Celotex Corp. v. Catrett, 477 U.S.
317, 323-25).
17
   Rivera v. Houston Independent School Dist., 349 F.3d 244, 247 (5th Cir. 2003)(quoting Morris v. Covan
World Wide Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998)).
18
   Willis v. Roche Biomedical Laboratories, Inc., 61 F.3d 313, 315 (5th Cir. 1995)(quoting Little v. Liquid Air
Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)(internal quotations and citations omitted)).
19
   Pylant v. Hartford Life and Accident Insurance Company, 497 F.3d 536, 538 (5th Cir. 2007)(quoting
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).
20
   Galindo v. Precision American Corp., 754 F.2d 1212, 1216 (5th Cir. 1985).
50871 
                                                                                                 Page 3 of 14 
                                                                                                              
 
precisely how this evidence supports his claim.”21 “Conclusory allegations unsupported

by specific facts, however, will not prevent an award of summary judgment; ‘the plaintiff

[can]not rest on his allegations . . . to get to a jury without ‘any significant probative

evidence tending to support the complaint.’”22

         B. LHWCA Borrowed Employee Legal Standard

         The parties agree that Gonzalez was covered by the LHWCA based on his work

at the Brusly facility building vessels adjacent to a navigable body of water.23 The LHWCA

prevents a covered employee from bringing tort actions against his employer.24 Although

Gonzalez was employed by NSC, Trinity Marine argues that Gonzalez qualifies as a

borrowed employee of Trinity Marine; therefore, Plaintiffs’ exclusive remedy is governed

by the LHWCA. Defendants contend that genuine issues of material fact exist as to

Gonzalez’s status as a borrowed employee. Whether Gonzalez is a borrowed employee

is a question of law for the Court to decide.25

         If Gonzalez was Trinity Marine’s borrowed employee, Plaintiffs’ claims against

Trinity Marine are barred as a matter of law. The parties agree that the following nine

factors outlined by the Fifth Circuit in Ruiz v. Shell Oil Co.26 are used to determine whether

a worker qualifies as a borrowed employee: (1) Who has control over the employee and

the work he is performing, beyond mere suggestion of details or cooperation? (2) Whose


21
   RSR Corp. v. International Ins. Co., 612 F.3d 851, 857 (5th Cir. 2010)(citing Ragas v. Tenn. Gas Pipeline
Co., 136 F.3d 455, 458 (5th Cir. 1998)).
22
   Nat’l Ass’n of Gov’t Employees v. City Pub. Serv. Bd. of San Antonio, Tex., 40 F.3d 698, 713 (5th Cir.
1994)(quoting Anderson, 477 U.S. at 249)(citation omitted)).
23
   Rec. Doc. 85-2, p. 2, no. 8., Rec. Doc. 98-1, p. 1 (“… plaintiffs do not contest Trinity Marine’s purported
‘Background Facts’ (Document 85-2 at 1-2, No. 1-9)”).
24
   33 U.S.C. § 905(a); Mayet v. Energy XXI Gigs Services, LLC, 2019 WL 527730 (E.D. La. 2019).
25
   In re Weeks Marine, Inc., 88 F.Supp.3d 593, 596-597, 2015 A.M.C. 507 (citing Melancon v. Amoco
Production Co., 834 F.2d 1238, 1244 (5th Cir. 1988).
26
   413 F.2d 310, 312-13 (5th Cir. 1969).
50871 
                                                                                                 Page 4 of 14 
                                                                                                              
 
work is being performed? (3) Was there an agreement, understanding, or meeting of the

minds between the original and the borrowing employer? (4) Did the employee acquiesce

in the new work situation? (5) Did the original employer terminate his relationship with the

employee? (6) Who furnished the tools and the place of performance? (7) Was the new

employment over a considerable length of time? (8) Who had the right to discharge the

employee? (9) Who had the obligation to pay the employee?27 The Court will analyze

each factor in turn.

            1) Control

         Although no single factor is determinative, the Fifth Circuit has generally

considered the first factor, control, to be the central factor of borrowed employee status.28

In considering this factor, the Court must distinguish “between authoritative direction and

control, and mere suggestion as to details or the necessary cooperation, where the work

furnished is part of a larger undertaking.”29 Trinity Marine relies on deposition testimony

of NSC representatives and Trinity Marine supervisors to support its position that

Gonzalez’s work was controlled by Trinity Marine.30 According to NSC’s corporate

representative, NSC’s welders, like Gonzalez, “worked under the sole direction of Trinity

Marine.”31 Trinity Marine welding supervisor, Richard Adams (“Adams”), testified that he

had “full control” over Gonzalez and confirmed that he told Gonzalez “exactly what tasks

to undertake every day.”32 In Melancon v. Amoco, the Fifth Circuit found the fact that the


27
   Ruiz v. Shell Oil Co., 413 F.2d 310 (5th Cir. 1969).
28
   Id. at 312.
29
   Ruiz, 413 F.2d at 313 (quoting Standard Oil Co. v. Anderson, 212 U.S. 215, 222, 29 S.Ct. 252, 254, 53
L.Ed. 480 (1909).
30
   Rec. Doc. 85-1, p. 6.
31
   Rec. Doc. 85-10, p. 5, lines 1-11.
32
   Rec. Doc. 98-4, pp. 24-25, lines 14-1.
50871 
                                                                                           Page 5 of 14 
                                                                                                        
 
plaintiff “took orders only from Amoco personnel who told him what work to do, and when

and where to do it,”33 weighed in favor of borrowed employee status. Similarly, the

summary judgment evidence in this case shows that Richard Adams had authoritative

direction and control over Gonzalez’s work.

         Plaintiffs cite Gonzalez’s training as a qualified welder prior to working at the Trinity

Marine facility as evidence that Gonzalez worked independently. Plaintiffs further point to

testimony of Trinity Marine’s human resource director that “each worker is empowered to

do what they’ve been trained to do.”34 However, faced with similar facts in Melancon, the

Fifth Circuit found “[t]he fact that [the plaintiff] had specialized welding skills he utilized in

most of his work and none of Amoco personnel had similar welding expertise does not

bar a finding of ‘borrowed employee’ status.”35 Likewise, the fact that Gonzalez was a

trained welder prior to working at the Trinity facility does not preclude a finding of

borrowed employee status.

         Plaintiffs also contend that, because Gonzalez’s supervisors “took four or five

minutes” to locate Gonzalez after hearing a scream, Gonzalez worked without the

direction of Trinity Marine personnel.36 However, proximity of a worker’s supervisors is

not a factor outlined by the Fifth Circuit in Ruiz. The fact that Trinity Marine supervisors

took four or five minutes to locate a worker located under a barge is not probative of

whether Trinity Marine controlled Gonzalez’s work.




33
   Melancon, 834 F.2d at 1245.
34
   Rec. Doc. 98-3, p. 65, lines 11-23 (Deposition of Robert Fogleman, Trinity Marine HR Director).
35
   834 F.2d 1238, 1245 (5th Cir. 1988).
36
   Rec. Doc. 98, p. 3.
50871 
                                                                                             Page 6 of 14 
                                                                                                          
 
         Finally, Plaintiffs argue that, because Gonzalez’s welding supervisors were unsure

of the exact name of their employer, there exists a genuine issue of material fact. Trinity

Marine welding supervisors, Vernal Washington (“Washington”) and Adams, expressed

uncertainty in their depositions regarding whether “Trinity Marine” or “Trinity Industries”

was their employing entity. Plaintiffs argue that, based on this testimony, “there are

genuine issues of material fact as to whether a ‘Trinity’ entity controlled [Gonzalez] at all,”

and whether Trinity Marine was the entity that exercised this control.37 Plaintiffs highlight

the following portion of Adams’s testimony:

         Q: Understood. And so before that, you worked for, is it Trinity Marine
         Products, Trinity Marine Services, one of the Trinity entities?
         A: Diamond Plastics.
         Q: Okay. And before that?
         A: Trinity Marine.
         Q: Which particular Trinity entity employed you?
         A: What do you mean?
         Q: Was it Trinity Marine Products? Was it Trinity Marine Services, Trinity
         Industries?
         A: Trinity Industries.38

         Although Adams initially indicated Trinity Marine as his employer, the line of

questioning, albeit confusing, elicits an uncertain response. The record demonstrates that

the facility where the accident occurred was originally purchased by “Trinity J, Inc.”39

Trinity J, Inc.’s name was changed by the board of directors to “Trinity Marine Port Allen,

Inc.”40 Finally, Trinity Marine Port Allen, Inc. was merged with Trinity Marine Products,




37
   Rec. Doc. 98, p. 5.
38
   Rec. Doc. 98-4, pp. 8-9, lines 22-8 (Deposition of Richard Adams).
39
   Rec. Doc. 119-1, p. 1 (Act of Sale).
40
   Id. at 6 (Certificate of Amendment of Certificate of Incorporation).
50871 
                                                                                   Page 7 of 14 
                                                                                                
 
Inc.41 As evidenced by the United States Securities and Exchange Commission’s (“SEC”)

annual report, Trinity Marine Products, Inc. is a subsidiary of Trinity Industries, Inc.42

         Citing a newspaper article,43 Trinity Marine argues that, “since Trinity Marine was

the owner of the Brusly facility and the entity that announced a closing of its Brusly facility,

this unequivocally establishes that Trinity Marine was Adams’s and Washington’s

employer.”44 Although Adams and Washington certainly controlled Gonzalez’s work, the

evidence of which Trinity entity employed Gonzales’s supervisors is unclear. Trinity

Marine’s corporate representative suffered the same confusion, incorrectly stating it was

“Trinity Industries Services, LLC.”45

         In U.S. Fire Ins. Co. v. Miller, the Fifth Circuit found that “any work done by any

employee of [the subsidiary] would be to the benefit of the intermediate holding company

(and, by extension, the parent corporation …) and to argue that the [holding company]

was the real employer simply because of this is, essentially, a semantic attempt to

confuse.”46 Here, although the Court finds the distinction between Trinity Marine Products,

Inc. and Trinity Industries, Inc. (“Trinity Industries”) to be similarly semantic, it is material

to the Court’s instant analysis. According to the Fifth Circuit, “[t]he doctrine of limited

liability creates a strong presumption that a parent corporation is not the employer of its




41
   Id. at 8 (State of Delaware Office of the Secretary of State Certificate of Merger).
42
   Rec. Doc. 143-8, p. 4 (SEC From 10-K Annual report Pursuant to Section 13 or 15d of the Securities
Exchange Act of 1934 for the fiscal year ended December 31, 2014 for Trinity Industries, Inc.).
43
   Rec. Doc. 119-2 (Timothy Boone, Trinity Marine announces 288 job shut down at Brusly plant, The
Advocate, Sep. 13, 2016).
44
   Rec. Doc. 119, p. 3.
45
    Rec. Doc. 98-2, p.10 (Deposition of Michael Stripe, Trinity Marine Products, Inc., corporate
representative).
46
   381 F.3d 385 (5th Cir. 2004).
50871 
                                                                                         Page 8 of 14 
                                                                                                      
 
subsidiary’s employees.”47 Because the record is not clear whether the parent company

or subsidiary controlled Gonzalez’s work in this case, there exists a genuine issue of

material fact as to the first factor of control.

            2) Whose work being performed

         This factor examines whose work was being performed by the employee in

question. Although Trinity Marine owned the Brusly facility, there is a genuine factual

dispute concerning which Trinity entity’s work was being performed, Trinity Marine’s or

Trinity Industries’. Although the evidence strongly suggests that Gonzalez was performing

Trinity Marine’s work, the conflicting testimony referencing Trinity Industries and Trinity

Marine creates a genuine issue of material fact that cannot be resolved on the current

record.

            3) Agreement between the original and the borrowing employer

         The Parties have submitted a copy of the Master Service Agreement (“MSA”)

between NSC and Trinity.48 The MSA was entered into by Trinity Industries, Inc., “for itself

and its affiliated legal entities.”49 Again, Trinity Industries, Inc. is the parent company to

Trinity Marine Products, Inc. The MSA states that NSC “reserve[s] the right of direction

and control over all assigned [NSC] employees furnished to [Trinity Industries, Inc. and

its affiliated legal entities].”50 Although the language appears to contractually prevent a

borrowed employee finding, “[t]he reality at the worksite and the parties’ actions in

carrying out a contract, however, can impliedly modify, alter, or waive express contract


47
   LeBlanc v. AEP Elmwood LLC, 946 F.Supp.2d 546 (E.D. La. 2013)(quoting Lusk v. Foxmeyer Health
Corp., 129 F.3d 773,778 (5th Cir. 1997).
48
   Rec. Doc. 85-7 (MSA between NSC Technologies and Trinity).
49
   Id.
50
   Rec. Doc. 85-7, p.1.
50871 
                                                                                       Page 9 of 14 
                                                                                                    
 
provisions.”51 NSC’s corporate representative testified that NSC welders, like Gonzalez,

“worked under the sole direction of Trinity Marine.”52 Further, Adams testified having “full

control” over Gonzalez’s work. Accordingly, the reality at the worksite evidenced from the

record strongly suggests that, despite the MSA, NSC intended to relinquish control of

Gonzalez to Trinity. However, as previously discussed, the reality of which Trinity entity

was controlling Gonzalez at the Brusly facility is unclear. Despite this factor weighing in

favor of borrowed employee status, a genuine issue of fact remains regarding which

Trinity entity this factor weighs in favor of.

            4) Did the employee acquiesce in the new work situation?

         This “focus of this factor is whether the employee was aware of his work conditions

and chose to continue working in them.”53 There is no summary judgment evidence that

Gonzalez did not acquiesce to working at the Brusly facility. To the contrary, Gonzalez’s

supervisors testified that Gonzalez understood his working situation, and they were

satisfied with his work. Although Plaintiffs take issue with the fact that Adams could not

speak Spanish, the record demonstrates that Adams was nonetheless able to

communicate with Gonzalez. Plaintiffs offer no other evidence that would demonstrate

that Gonzalez was not aware of his working conditions. However, considering the general

lack of evidence concerning this factor, the Court finds that this factor is neutral.

            5) Did the original employer terminate his relationship with the employee?

         “This factor does not require a lending employer to sever completely its relationship

with the employee, because such a requirement would effectively eliminate the ‘borrowed


51
   Melancon, 834 F.2d at 1245.
52
   Rec. Doc. 85-10, p. 5, lines 1-11.
53
   Brown v. Union Oil Co., 984 F.2d 674, 678 (5th Cir. 1993).
50871 
                                                                                  Page 10 of 14 
                                                                                                
 
employee’ doctrine.”54 “The emphasis when considering this factor should focus on the

lending employer's relationship with the employee while the borrowing occurs.”55 NSC’s

corporate representative stated that Gonzalez was under the sole direction of Trinity, and

all work was determined by Trinity.56 However, NSC personnel were able to talk to NSC

employees at the Brusly facility, and it appears that NSC had the power to reassign

Gonzalez.57 In Brown v. Union Oil Co. of California, the Fifth Circuit found that the

plaintiff’s nominal employer had the right to take the plaintiff off the platform if the nominal

employer needed him elsewhere.58 There, the court found the nominal employer had not

relinquished full control over the plaintiff and further found that this factor did “not

overwhelmingly favor borrowed employee status.” Faced with similar facts here, the Court

finds that this factor does not overwhelmingly favor borrowed employee status; rather,

this factor is neutral.

            6) Who furnished the tools and the place of performance?

         According to NSC’s corporate representative, “Trinity Marine provided the welding

equipment,”59 and NSC initially provided boots, helmets, goggles, and gloves.60 If needed,

the record demonstrates that Trinity would provide replacements. Trinity also provided

the place of performance. The Court finds this factor supports borrowed employee status.




54
   Melancon, 834 F.2d at 1246 (citing Capps v. N.L. Baroid-NL Industries, 784 F.2d at 617-18 (5th Cir.
1986)).
55
   Capps v. N.L. Baroid-NL Industries, 784 F.2d 615, 618 (5th Cir. 1986).
56
   Rec. Doc. 85-10, p. 5, lines 1-12. (Deposition of Chester Hall, NSC’s corporate representative).
57
   Rec. Doc. 98-6, p. 27, lines 15-17.
58
   984 F.2d 674, 679 (5th Cir. 1993).
59
   Rec. Doc. 85-10, p. 6, lines 8-9.
60
   Rec. Doc. 98-6, p. 65, lines 15-25 (Deposition of Chester Hall, NSC’s corporate representative).
50871 
                                                                                        Page 11 of 14 
                                                                                                      
 
            7) Was the new employment over a considerable length of time?

         Gonzalez worked at the Brusly facility for approximately three and half weeks

before the fatal accident.61 In Capps v. N.L. Baroid-NL Industries, the Fifth Circuit noted

that, “[w]here the length of employment is considerable, this factor supports a finding that

the employee is a borrowed employee; however, the converse is not true.”62 There, the

plaintiff’s injury occurred on his first day of work, and the Fifth Circuit found that this factor

was neutral. In Theophile v. Trinity Industries, Inc., the plaintiff was injured after two weeks

on the job but the court found that testimony indicating an expectation of continued

employment weighed in favor of borrowed employee status.63 However, courts have

debated what constitutes a “considerable” length of time. In Brown, the Fifth Circuit found

an employment duration of one month to be neutral.64

         Here, Gonzalez was working for three and a half weeks, but his supervisors at the

Brusly facility testified that they intended to keep him as long as possible.65 The Court

finds that, in light of previous holdings, this factor is neutral.

            8) Who had the right to discharge the employee?

         “[W]here the borrowing employer … has the right to terminate the borrowed

employee’s services with the borrowing employer, even though the borrowing employer

does not have the right to terminate the borrowed employee’s position with the nominal

employer …, the right to discharge factor is satisfied.”66 Here, Chester Hall, on behalf of


61
   Rec. Doc. 85-13, p. 2.
62
   784 F.2d at 618.
63
   977 F.Supp. 782 (E.D. La. 1997).
64
   984 F.2d 674 (5th Cir. 1993).
65
   Rec. Doc. 85-8, p. 20, lines 10-15; Rec. Doc. 85-9, p.31, lines 4-7.
66
   Robertson v. W&T Offshore, Inc, 712 F. Supp. 2d 515, 534 (W.D. La. 2010); see Melancon, 834 F.2d at
1246.
50871 
                                                                                        Page 12 of 14 
                                                                                                      
 
NSC, testified that if Trinity no longer wanted an NSC employee, Trinity could end the

NSC employee’s assignment.67 Further, emails between Trinity and NSC demonstrates

Trinity’s ability to terminate NSC employees from working at the Brusly facility.68

Accordingly, this factor weighs in favor of borrowed employee status.

            9) Who had the obligation to pay the employee?

         Robert Fogleman, Human Resource director for Trinity Marine, explained that NSC

“would bill Trinity Marine Products in an invoice,” and NSC would disburse the paycheck

to their specific employee.69 “Where the nominal employer bills the borrowing employer

for the services the borrowed employee provides, the obligation to pay requirement is

met.”70 Thus, this factor weighs in favor of borrowed employee status.




67
   Rec. Doc. 98-6, p. 125, lines 5-14 (Deposition of Chester Hall, NSC corporate representative).
68
   Rec. Doc. 85-14 (Emails from Trinity Marine terminating NSC workers).
69
   Rec. Doc. 98-3, p. 38, lines 1-12 (Deposition of Robert Fogleman, Trinity Marine’s HR Director).
70
   Hotard v. Devon Energy Corp., L.P., 2008 WL 2228922 (W.D. la. 2008), aff’d, Hotard v. Devon Energy
Prod. Co. L.P., 308 F. App’x 739 (5th Cir. 2009).
50871 
                                                                                       Page 13 of 14 
                                                                                                     
 
III.     CONCLUSION

         Although the Ruiz factors support borrowed employee status, and despite Trinity

Marine’s strong position, there is a genuine issue of material fact concerning whether

Trinity Industries, Inc. or Trinity Marine Products, Inc. controlled Gonzalez. Accordingly,

the Motion for Summary Judgment71 filed by Trinity Marine and adopted by Liberty Mutual

Insurance Company72 and Navigators Insurance Company73 shall be DENIED, reserving

to the parties the right to re-urge a summary judgment motion. Any motion for summary

judgment shall be filed on or before August 5, 2019.

         IT IS SO ORDERED.

         Signed in Baton Rouge, Louisiana on March 29, 2019.




                                          S
                                          ____________________________________
                                          SHELLY D. DICK, CHIEF DISTRICT JUDGE
                                          MIDDLE DISTRICT OF LOUISIANA




71
   Rec. Doc. 85.
72
   Rec. Doc. 96.
73
   Rec. Doc. 97.
50871 
                                                                               Page 14 of 14 
                                                                                             
 
